Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Response
Applicant’s election with traverse of Group II (claims 13-20) in the reply filed on 10/25/21 is acknowledged.  The traversal is on the ground(s) that claims 1-12 and 21 now depend directly or indirectly on claim 1 and that the examination of these claims with elected claims 13-20 is not unduly burdensome. This is not persuasive because as explained in the Restriction (mailed 08/25/21), inventions I, II, and III are distinct. Invention II (the product) can be made by another and materially different process than Invention I. Invention I requires polymer strands in the micronized polymer matrix particles, whereas Invention III requires pores in the micronized polymer matrix particles. Therefore, the restriction requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 13-20 are included in the prosecution. 

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. (US 2004/0229939 A1) in view of Yaginuma et al. (EP 2 050 439 A1) and Dave et al. (US 2018/0055775 A1).
Instant claim 13 is drawn to a composite material comprising an active pharmaceutical ingredient (API) absorbed on micronized polymer matrix particles comprising polymer strands and having a mean geometric particle diameter in a range of from about 0.1 to about 100 microns, from about 1 to about 50 microns, from about 1 to about 10 microns, or from about 5 to about 10 microns.
Chowdhury et al. teach a sublingual pharmaceutical formulation containing tetrahydrocannabinol (THC) and certain excipients (Abstract). The pharmaceutical formulation for sublingual delivery of THC and suitable for tableting comprises THC and excipients (claim 1). Tablets containing THC are prepared ([0035]-[0036]). Microcrystalline cellulose (MCC) is disclosed as an excipient which is included with the THC ([0025] and [0027]).
Chowdhury et al. do not expressly teach that the MCC is micronized or the particle size range of the micronized MCC as recited in instant claim 13.
Yaginuma et al. teach spherical base granules comprising a hardly water-soluble drug and micronized MCC (Abstract). The formulation contains from 0.01 to 50% by mass of hardly water-soluble drug particles and from 0.1 to 2% by mass of micronized MCC ([0010]). The micronized MCC has an average particle size of preferably 9 µm or less ([0019]). The spherical base granules can be used as tablets ([0031]). 
et al. teach that the use of dry coated and micronized MCC shows enhanced tablet strength, FFC (flow function coefficient), and bulk density in high drug loaded cohesive API blends ([0204]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare tablets containing THC and microcrystalline cellulose, as taught by Chowdhury et al., substitute the microcrystalline cellulose with the micronized microcrystalline cellulose taught by Yaginuma et al., based on the enhanced tablet strength, FFC, and bulk density in API and micronized MCC blends, as taught by Dave et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to substitute the microcrystalline cellulose of Chowdhury et al. with the micronized microcrystalline cellulose taught by Yaginuma et al. based on the advantages of enhanced tablet strength, FFC, and bulk density in API and micronized MCC blends, as taught by Dave et al. ([0204]). One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional tablet containing THC and micronized MCC.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 13, the limitation of a composite material comprising an active pharmaceutical ingredient (API) absorbed on micronized polymer matrix particles comprising polymer strands and having a mean geometric particle diameter in a range et al., in view of the micronized microcrystalline cellulose (Abstract, [0010]) having an average particle size of preferably 9 µm or less ([0019]) and used in tablets ([0031]), as taught by Yaginuma et al., based on the enhanced tablet strength, FFC, and bulk density in API and micronized MCC blends, as taught by Dave et al. ([0204]). 
Regarding instant claims 14 and 15, the limitations of a hydrophilic polymer (instant claim 14) and microcrystalline cellulose (instant claim 15) would have been obvious over the microcrystalline cellulose ([0025] and [0027]), as taught by Chowdhury et al., and the micronized microcrystalline cellulose (Abstract, [0010]) having an average particle size of preferably 9 µm or less ([0019]), as taught by Yaginuma et al. and Dave et al. ([0204]).
Regarding instant claims 16 and 17, the limitations of the API having a melting point less than about 80°C (instant claim 16) and the API comprising a cannabinoid or cannabinoid acid (instant claim 17) would have been obvious over the THC ([0035]-[0036]), as taught by Chowdhury et al.
Regarding instant claim 18, the limitation of the API and the micronized polymer matrix particles in a weight ratio of from about 1:1 to about 1:100, or from about 1:1 to about 1:50, or from about 1:1 to about 1:10 would have been obvious over the formulation which contains from 0.01 to 50% by mass of drug particles and from 0.1 to 2% by mass of micronized MCC ([0010]), as taught by Yaginuma et al. 
et al. 
Regarding instant claim 18, the claimed ratio of about 1:100 would have been obvious over the 0.01% drug particles (lower limit of the range of 0.01 to 50% by mass of drug particles) and 1% micronized MCC (within the range of 0.1 to 2% by mass of micronized MCC) taught by Yaginuma et al. 
Regarding instant claim 18, the claimed ratio of about 1:50 would have been obvious over the 0.01% drug particles (lower limit of the range of 0.01 to 50% by mass of drug particles) and 0.5% micronized MCC (within the range of 0.1 to 2% by mass of micronized MCC) taught by Yaginuma et al. 
Regarding instant claim 18, the claimed ratio of about 1:10 would have been obvious over the 0.01% drug particles (lower limit of the range of 0.01 to 50% by mass of drug particles) and 0.1% micronized MCC (lower limit of the range of 0.1 to 2% by mass of micronized MCC) taught by Yaginuma et al. 
Regarding instant claims 19 and 20, the limitations of a solid unit dosage form (instant claim 19) and a tablet (instant claim 20) would have been obvious over the tablets containing THC ([0035]-[0036]), as taught by Chowdhury et al.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615